              Case 2:20-cv-00046-RAJ Document 89 Filed 05/24/21 Page 1 of 1




 1                                                                Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
 8
 9
                         UNITED STATES DISTRICT COURT
10
11                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12
13
14   COLUMBIA CASUALTY COMPANY,                     NO. 2:20-cv-00046-RAJ
15
16                     Plaintiff,                   MINUTE ORDER GRANTING
17                                                  AGREED MOTION TO STAY
18          v.
19
20   SEATTLE CHILDREN’S
21   HEALTHCARE SYSTEM,
22
23
24                     Defendant.
25
26
27         The clerk issues the following minute order by the authority of the Honorable
28
     Richard A. Jones, United States District Court Judge.
29
30         Having considered the parties’ Agreed Motion to Stay, and finding good cause, it
31
32   is ordered that the Agreed Motion to Stay (Dkt. # 88) is GRANTED. This matter is
33   hereby STAYED. The parties shall provide a written joint status report no later than
34
35   September 24, 2021, and every 120 days thereafter. The trial date and all pending pretrial
36
37   deadlines are STRICKEN.
38         DATED this 24th day of May, 2021.
39
40                                            WILLIAM M. McCOOL,
41                                            Clerk of the Court
42
43                                             /s/ Victoria Ericksen
44                                            Deputy Clerk to Hon. Richard A. Jones
45


     MINUTE ORDER GRANTING
     AGREED MOTION TO STAY - 1
     No. 2:20-cv-00046-RAJ
